Title: To Thomas Jefferson from André Limozin, 14 August 1786
From: Limozin, André
To: Jefferson, Thomas



Most Honored Sir
Havre de Grace 14th August 1786

I had the honor of writing your Excellency the 11th Instant: this is on a Serious Matter, and I take the Freedom to beg of your Excellency to advise me how I must act on that occasion.
One Captn. Robertson master of a Swedish Vessell sailing under American Colors called Le Couteulx, and which brought here a Cargoe of Tobacco from Norfolk, dyed at Sea. He had with him one of his youngest Sons. He is about 17 years old. The deceased had shipped on board of his said ship for his own account a parcell of Tobacco and Staves. When the young man came ashore knowing that his Father leaves a very handsome Fortune, he hath purchased a Suit of Mourning Cloathes. He applyed to one Mr. Ruelon for the payment of that expence but that Merchant hath refused to comply with his demand, altho the young man represented that he had taken possession of his deceased Father’s Property to which he had no right. But Mr. Ruelon gave him a very disagreable answer. When the young man saw that he could have no money to pay the expence of that Mourning Suit, he applyed to a Lawyer for advice, who said Mr. Ruelon is not intitled  neither to keep nor to dispose of a deceased American Subject. Mr. Limozin is the only person to whom you can apply to procure you[r] right, because he hath an appointment from Mr. Barclay to act for him in that Case, but as that apointment hath not as yet received a legal Sanction, you must desire Mr. Limozin to apply to his Excellency the Ambassador of the United States in order to give him authority to act in that Circumstance under his seal and under his hand.
I have taken proper informations on the account of that young Robertson. He bears a good repute, he looks to be a very decent sober honest young man. He was introduced at my house, by sundry American Masters who beg’d of me to assist him and to not permit any American Subjects to be so ill used. It seems that they were all very angry against the proceedings of that Merchant. My intention is to do nothing unless I am directed intirely by your Excellency in that occasion. I have very often Kept silence on such like occasions, and I must say that it is very unhappy for the American Subjects in general that there is no American Consul legally appointed in this Port, for you cant imagin how much they are imposed upon. In expectation of your orders I have the honor to remain with the highest regard Your Excellency’s Most obedient & very Humble Servant,

Andre Limozin

